DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 10, 19 and 20 are objected to because of the following informalities: at line 13 of claim 10 and line 10 of claim 19, “thereinto” should apparently read --therein, to--; and at line 3 of claim 20, “portions,” should apparently read --portions, and--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 requires a fastener portion requiring “one or more openings”, however Fig. 44(b) and paragraph [0236] appear to only disclose a singular opening (“the opening of the loop”).  Further, the claim recites that “at least one of the engagement portion and the fastener portion comprises at least one portion of the flexible hinge of the bight portion”, however, the specification discloses in Fig. 44(b) that only the engagement portion 4420/4422/4424 is part of the flexible hinge of the bight portion.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 4 at line 1 recites the limitation "the first substrate member".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 at line 2 recites the limitation "the first polymer portion".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 at line 2 recites the limitation "the second substrate member".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 at line 3 recites the limitation "the second plurality of suture portions".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 at line 3 recites the limitation "the second plurality of suture portions".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobs et al. (U.S. Pub. No. 2011/0190791).  Regarding claim 1, Jacobs et al. (hereinafter Jacobs) discloses a bariatric clamp (Fig. 1) comprising: a first elongated portion 104A having a first proximal end and a first distal end opposite the 104B having a second proximal end and a second distal end opposite the second proximal end (Fig. 2(a)); and a bight portion 106 forming a flexible hinge joining the first elongated portion at the first proximal end thereof and joining the second elongated portion at the second proximal end thereof (Fig. 2(a) and [0063]), wherein at least a portion of at least one of the first elongated portion and the second elongated portion is bent relative to the other of the first elongated portion and the second elongated portion at a location (as shown at Fig. 6A and in detail at Fig. 6D) between the respective proximal end and the respective distal end of the elongated portion that is bent (elongated member 212 is bent relative to the other elongated member as shown in detail in Fig. 6D and disclosed in [0076]).  Regarding claim 2, the bend relative to the other of the first elongated portion and the second elongated portion is toward the other of the first elongated portion and the second elongated portion (Figs. 6A and 6D and [0076]).  Regarding claim 3, the first elongated portion 104A includes a first plurality of suture portions 612A-612E configured to be penetrable by a suture needle for formation of a suture connection (Fig. 14 and [0088]). Regarding claim 4 and in view of its indefinite nature, the first substrate member (Fig. 15(a) at 610, suture holes 612A-612E can be provided in upper rigid member 610) includes a first plurality of suture passageways formed therein [0087], and parts of the first polymer portion 700 (at least partially surrounding the first substrate member of elongated portion 104 [0076]) are disposed within the suture passageways of the first plurality thereof to form the first plurality of suture portions (additional suture holes once the sleeve is installed would necessitate holes or “suture passageways” in the sleeve [0087]).  Regarding claim 6, the clamp further 110 disposed adjacent the first distal end of the first elongated portion 104A; and a fastener portion 112 disposed adjacent the second distal end of the second elongated portion 104B comprising one or more openings (as seen in Fig. 2(a)) to receive at least a portion of the engagement portion to retain the bariatric clamp in a closed position ([0063] and Fig. 2(a)).
Regarding claim 8, Jacobs discloses a bariatric clamp comprising: a first elongated portion 104A comprising a first substrate member ([0076] and Fig. 2(a)) and a first retaining feature (magnet) associated with the first substrate member [0066]; a second elongated portion 104B comprising a second substrate member ([0076] and Fig. 2(a)) and a second retaining feature (magnet) associated with the second substrate member [0066]; and a bight portion 106 (that joins the two elongated portions [0063] and Fig. 2(a)) comprising a flexible hinge joining the first and second elongated portions at respective proximal ends thereof [0063], wherein the flexible hinge has an opening formed therein ([0087] and Figs. 2b and 2c).  Regarding claim 9, the first elongated portion 104a further comprises a first polymer portion 700 at least partially surrounding the first substrate member and the first retaining feature ([0095] and Fig. 19).
Regarding claim 10, Jacobs discloses a bariatric clamp comprising: a first elongated portion 104A; a second elongated portion 104B (Fig. 2(a)); and a bight portion 106 forming a flexible hinge joining the first and second elongated portions (Fig. 2(a)), wherein the first elongated portion includes a first plurality of suture portions 612A-E configured to facilitate formation of a suture connection with a patient’s stomach (Fig. 14 and [0088]), wherein a first suture portion 612A of the first plurality of suture 
Regarding claim 13, the first polymer portion (silicone sleeve) comprises a polymer overmold of at least a portion of the bariatric clamp ([0087] and Figs. 14, 19 and 20).
Regarding claim 14, Jacobs discloses a bariatric clamp (Fig. 1) comprising: a first elongated portion 104A having a first proximal end and a first distal end opposite the first proximal end (Fig. 2(a)); a second elongated portion 104B having a second proximal end and a second distal end opposite the second proximal end (Fig. 2(a)); and a bight portion 106 forming a flexible hinge joining the first elongated portion at the first 
[AltContent: textbox ([img-media_image1.png])]Regarding claim 16, the at least the portion of at least one of the first elongated portion and the second elongated portion that is bent comprises a first curve (see reproduction below) defined along a path connecting the location and the proximal end of the elongated portion that is curved (the elongated portion, which is concave [0076] is concave along its length, which covers the location and the proximal end of the elongated portion). 
[AltContent: textbox (“second curve”)][AltContent: arrow][AltContent: textbox (“first curve”)]
[AltContent: arrow]






Regarding claim 17, the at least the portion of at least one of the first elongated portion and the second elongated portion that is bent comprises a second curve (see reproduction above) defined along a path connecting the location and the distal end of the elongated portion that is curved (the elongated portion, which is concave [0076] is concave along its length, which covers the location and the distal end of the elongated portion).
Regarding claim 19, the first elongated portion includes a first plurality of suture portions 612A-E configured to facilitate formation of a suture connection with a patient’s stomach (Fig. 14 and [0088]), wherein a first suture portion 612A of the first plurality of suture portions comprises a first suture passageway of a first plurality of suture passageways (each of the suture portions comprises a hole [0087]), wherein the first suture passageway comprises a first aperture defined through the first elongated portion (as the suture holes enable the rigid member to be sutured to the stomach or other bodily organ [0087]) and at least a portion of the first suture portion is overlaid by a first polymer portion (silicone sleeve [0087]), wherein the first polymer portion is penetrable by a suture needle (silicone is penetrable by a suture needle), and wherein the first elongated portion (upper member in Fig. 14) includes the first plurality of suture passageways formed therein to form the first plurality of suture portions (Fig. 14).  Regarding claim 20 and in view of its indefinite nature, the second elongated portion at 608 (Fig. 15(a)-(c)) includes a second plurality of suture passageways formed therein [0087]; suture holes can be provided in member 608), to form the second plurality of suture portions, and wherein the first plurality of suture portions are aligned with the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (U.S. Pub. No. 2011/0190791). Regarding claim 12, Jacobs discloses the invention as claimed, see rejection supra; however Jacobs fails to explicitly disclose wherein the first plurality of suture portions are not aligned with the second plurality of suture portions when the bariatic clamp is in a substantially closed position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the device of Jacobs wherein the first plurality of suture portions are not aligned with the second plurality of suture portions when the bariatric damp is in the substantially closed position, since rearranging parts of an invention involves only .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 8-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9, 11, 16-19, 23 and 28 of U.S. Patent No. 10,420,664. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent disclose a bariatric clamp comprising: a first elongated portion having a first proximal end and a first distal end opposite the first proximal end; a second elongated portion having a second proximal end and a second distal end opposite the second proximal end; and a bight portion forming a flexible hinge joining the first elongated portion at the first proximal end thereof and joining the second elongated portion at the second proximal end thereof,  wherein at least a portion of at least one of the first elongated portion and the second elongated portion is bent relative to the other of the first elongated portion and the second elongated portion at a location between the respective proximal end and the respective distal end of the elongated portion that is bent.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent disclose a bariatric clamp comprising: a first elongated portion comprising a first substrate member and a first retaining feature associated with the first substrate member; a second elongated portion comprising a second substrate member and a second retaining feature associated with the second substrate member; and a bight portion comprising a flexible hinge joining the first and second elongated portions at respective proximal ends thereof, wherein the flexible hinge has an opening formed therein.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent disclose a bariatric clamp comprising: a second elongated portion; and a bight portion forming a flexible hinge joining the first and second elongated portions, wherein the first elongated portion includes a first plurality of suture portions configured to facilitate formation of a suture connection with a patient’s stomach, wherein a first suture portion of the first plurality of suture portions comprises a first suture passageway of a first plurality of suture passageways, wherein the first suture passageway comprises a first aperture defined through the first elongated portion and at least a portion of the first suture portion is overlaid by a first polymer portion, wherein the first polymer portion is penetrable by a suture needle, and wherein the first elongated portion includes the first plurality of suture passageways formed therein, to form the first plurality of suture portions.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent disclose a bariatric clamp comprising: a first elongated portion having a first proximal end and a first distal 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791